EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call to Ryan Dodge on February 4, 2021.
The application has been amended as follows: 
Claim 1, line 9, replaced "plurality of" with --at least three--.
Claim 1, line 11, replaced "plurality of" with --at least three--.
Claim 3, line 5, inserted --second-- before "projecting spike portion".  
Claim 5, line 3, replaced "plurality of" with --at least three--.
Claim 12, line 1, replaced "2" with --3--.
Claim 12, line 3, inserted --base and cap-- after "plurality of".
	
Reasons for Allowance
1-3, 5-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest an insect trap with bird guards as detailed by the claims. Specifically where the claims state “wherein each of the plurality of elongate bird guards are independently attachable to the base member and to the cap member with respect to the other of the plurality of elongate bird guards” in claims 1 and 13, in light of the scope of the claims.
The further prior art of record, Zhang et al. (U.S. Pat. No. 9015988B2), teaches an insect trap with bird guards, comprising: a base member (Fig. 6A, element 354 bottom member); a cap member (Fig. 6A, element 354 top member); a pillar (Fig. 6A, element 352) having a first end mounted to the base member and a second end mounted to the cap member (Fig. 6A, where the pillar 352 meets the cap member and base member), wherein the pillar has an outer surface comprising an adhesive coating (Column 4, lines 26-30). However, Zhang et al. fails to teach or suggest a plurality of elongate bird guards, each bird guard having a first end portion attachable to the base member, a second end portion attachable to the cap member, and a plurality of elongate members joining the first end portion to the second end portion, wherein the plurality of elongate members are spaced away from the pillar outer surface; and a plurality of spacing members, each spacing member associated with one of the plurality of elongate bird guards and fixed to at least one of the plurality of elongate members at a location between the first end portion and the second end portion and extending inwardly from the at least one elongate member towards the pillar outer surface, the plurality of spacing members are configured to abut the pillar outer surface, each bird guard comprising a first end attached to one of the base member protruding barriers, a second end attached to a corresponding one of the cap member protruding barriers, each bird guard comprising three elongate members joining the first end to the second end, and a crossbeam connecting the three elongate members and configured to maintain the elongate members spaced away from the pillar outer surface, the base member further comprise a plurality of upwardly extending spike members disposed between the wall portion and the pillar outer surface and extending upwardly and away from the pillar outer surface, and wherein each of the plurality of 
The prior art of record, Winner et al. (U.S. Pat. No. 6655078B2), teaches a similar device having a base member (102,200); a cap member (600); a pillar (300,500) having a first end mounted to the base member (at 302,504) and a second end mounted to the cap member (at 350), wherein the pillar has an outer surface comprising an adhesive coating (520); a plurality of bird guards (three sections of 602), each guard having a first end portion (bottom end of 602) attached to the base member (200), a second end portion (upper end of 602) attachable to the cap member (via 606, 610), and a plurality of elongate members (vertically extending 606) joining the first and second end portions, wherein the elongate members are spaced away from the pillar outer surface (Fig. 1, where elongate members 606 are spaced away from pillar 500); and a plurality of spacing members (horizontally extending members of 602), each spacing member associated with one of the elongate bird guards and fixed to at least one of the elongate members (606) at a location between the first end portion and second end portion and extending inwardly from the at least one elongate member towards the pillar outer surface (see Fig. 11). However, Winner et al. fails to teach or suggest the plurality of spacing members are configured to abut the pillar outer surface, each bird guard comprising a first end attached to one of the base member protruding barriers, a second end attached to a corresponding one of the cap member protruding barriers, each bird guard comprising three elongate members joining the first end to the second end, and a crossbeam connecting the three 
The further prior art of record, Arnold (U.S. Pat. 1108870), teaches the plurality of spacing members (Fig. 5, element 11, where elongate members (lengthwise extending members of element 9) are spaced away from an adhesive surface 10 and spacing members 11 associated with the guard are fixed to the elongate members 9 between the ends of the guards) are configured to abut the pillar outer surface (Fig. 5, element 11, where the spacing members 11 are intended to prevent crushing of the adhesive surface 10 and therefore spacing member 11 will contact adhesive surface 10 before elongate members 9 collapse under force). However, Arnold fails to teach or suggest each bird guard comprising a first end attached to one of the base member protruding barriers, a second end attached to a corresponding one of the cap member protruding barriers, each bird guard comprising three elongate members joining the first end to the second end, and a crossbeam connecting the three elongate members and configured to maintain the elongate members spaced away from the pillar outer surface, the base member further comprise a plurality of upwardly extending spike members disposed between the wall 
The further prior art of record, Corsi et al. (U.S. Pat. 1561832), teaches each bird guard comprising (i) a first end attached to one of the base member (Fig. 2, element 22) protruding barriers, (ii) a second end attached to a corresponding one of the cap member (Fig. 2, element 18) protruding barriers (Fig. 2, where the bird guard 16 is retained by the cap and base members). However, Corsi et al. fails to teach or suggest each bird guard comprising three elongate members joining the first end to the second end, and a crossbeam connecting the three elongate members and configured to maintain the elongate members spaced away from the pillar outer surface, the base member further comprise a plurality of upwardly extending spike members disposed between the wall portion and the pillar outer surface and extending upwardly and away from the pillar outer surface, and wherein each of the plurality of elongate bird guards are independently attachable to the base member and to the cap member with respect to the other of the plurality of elongate bird guards. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned references to include all of these limitations.
The further prior art of record, Gilbert, II (U.S. Pat. No. 9060503B2), teaches each bird guard comprising (iii) three elongate members joining the first end to the second end (Fig. 2, element 17, where the bird guard 17 has more than 3 elongate members), and (iv) a crossbeam (Fig. 2, elements 41 and 42) connecting the three elongate members and configured to maintain the elongate members spaced away from the pillar outer surface (Fig. 1, where elongate members 17 are spaced away from elements 20 and 21). However, Gilbert, II fails to teach or the base member further comprise a plurality of upwardly extending spike members disposed between the wall portion and the pillar outer surface and extending upwardly and away from the pillar outer surface, and wherein each of the plurality of elongate bird guards are independently attachable to the base member and to the cap member with respect to the other of the plurality of elongate bird guards. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned references to include all of these limitations.
The further prior art of record, Chapin et al. (U.S. Pat. No. D700269S), teaches the base member further comprise a plurality of upwardly extending spike members (Fig. 1) disposed between the wall portion and the pillar outer surface (Fig. 1 shown above, spacing portion that separates the barrier wall from the pillar) and extending upwardly and away from the pillar outer surface (Fig. 1 above, where there is a projecting portion which extends upward and curves away from the pillar surface). However, Chapin et al. fails to teach or suggest wherein each of the plurality of elongate bird guards are independently attachable to the base member and to the cap member with respect to the other of the plurality of elongate bird guards. It would not have been obvious to one of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it pertains to the current state of the art of pest control devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647